Citation Nr: 1235504	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  For the period prior to January 9, 2008, entitlement to a compensable evaluation for a right shoulder disability.

2.  For the period beginning on March 1, 2008, entitlement to an evaluation in excess of 20 percent disabling for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Philadelphia, Pennsylvania that granted service connection for the Veteran's right shoulder disability and assigned a noncompensable rating, effective October 15, 2006.

A subsequent May 2009 rating decision granted a temporary total disability (TTD) rating (100 percent) from January 9, 2008 to February 29, 2008 based on surgical treatment, and a 20 percent rating thereafter beginning on March 1, 2008.

The Veteran requested a Board hearing, but subsequently submitted a July 2010 written request to cancel her request.  Based thereon, her request for a Board hearing is considered withdrawn, and the Board may proceed with review of these matters.


FINDINGS OF FACT

1.  For the period prior to January 9, 2008, the Veteran's right shoulder disability was manifested by no more than forward elevation and abduction to 150 degrees, with evidence of frequent recurrent dislocations.

2.  For the period beginning on March 1, 2008, the Veteran's right shoulder disability was manifested by no more than forward flexion to 100 degrees and abduction to 80 degrees, with evidence of a recent history of frequent recurrent dislocations.

CONCLUSION OF LAW

For the entire period on appeal, the criteria for an evaluation of 30 percent disabling for a right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5202) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With regard to the Veteran's claim for higher initial ratings for her right shoulder disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's service, VA, and private treatment records have been associated with the claims file.  The Veteran has at no time referenced any outstanding records that she wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

In August 2007, and again in April 2009, the Veteran was provided with VA examinations addressing her right shoulder disability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right shoulder disability since she was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports are thorough, complete, and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners had an opportunity to personally interview and examine the Veteran, and the reports provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds the August 2007 and April 2009 VA examination reports to be adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2011).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right shoulder disability is currently assigned a noncompensable rating prior to January 9, 2008, and a 20 percent rating beginning on March 1, 2008 under Diagnostic Code 5201 (a TTD rating of 100 percent was assigned from January 9, 2008 to February 29, 2008 based on surgical treatment).  See C.F.R. § 4.71a (2011).  The Veteran seeks higher initial ratings.

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Diagnostic Code 5003, provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2011).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201, Arm (limitation of motion of), provides a minimum rating of 20 percent disabling for limitation of motion of the arm to shoulder level (90 degrees), and a noncompensable rating for motion above shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

The evidence shows the Veteran is right hand dominant.  Therefore, the right shoulder is her major shoulder.

By way of background, the Veteran separated from service on October 14, 2006.  A May 2006 service treatment record (orthopedic evaluation) notes the Veteran's history in service of dislocating her shoulder playing softball, and approximately 10 subsequent dislocations.  An impression of glenohumeral instability was recorded, and a notation that the Veteran "appears to be a non voluntary dislocator."  It was noted that a February 2004 MRI showed a small Hill-Sachs lesion of the humeral head, computable with recurrent dislocation.  

An August 2007 general VA examination report reflects that the Veteran reported experiencing right shoulder pain, and that range of motion was noted as forward elevation and abduction to 150 degrees, adduction to 30 degrees, internal rotation to 40 degrees, and external rotation to 90 degrees.  The examiner noted that with repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  A diagnosis of right shoulder disability was recorded.  With regard to occupational functioning, it was noted that the Veteran had difficulty in overhead use and lifting more than 20 lbs.

Shortly thereafter, however, January 2008 private facility records from the University of Pennsylvania Health System reflect that the Veteran underwent right shoulder arthroscopic reconstructive surgery on January 8, 2008 for pre- and post-operative diagnoses of "right shoulder recurrent traumatic anterior instability."  A prior November 2007 record from the same facility notes the Veteran's history of 13 dislocation episodes of her right shoulder after injuring it in service, and noted that she was a good candidate for arthroscopic capsular labral reconstruction.  Based on the Veteran's surgical treatment of a service-connected disability, as noted above, the RO granted a temporary total rating for the period from January 8, 2008 to February 29, 2008.

The Veteran was provided with another VA examination in April 2009.  The April 2009 VA examination report notes the Veteran's history of dislocating her shoulder in service, as well as 13 dislocations subsequent to the initial injury.  The examiner noted the Veteran's history of arthroscopic surgical repair performed in January 2008, and further noted that surgical repair was going to be performed in service, but was deferred apparently due to the technical expertise of the orthopedist the Veteran was seeing in service.  Despite her surgery, the Veteran reported experiencing pain, and that she requires assistance to move heavy items like her computer at work.  It was noted that the Veteran is right-handed.  Tenderness to palpation was noted.  Four well-healed scars were also noted as 3/8 inch, 1/2 inch, 1/4 inch, and 1/4 inch in length, and they were noted as well-healed and nontender.  No evidence of skin breakdown of the scars was noted, they were noted as superficial, and not attached to underlying tissue.  No limitation of motion or other functional limitation as a result of the scars was noted.  Range of motion of the Veteran's right shoulder was measured as forward flexion to 120 degrees, abduction to 90 degrees, internal rotation to 20 degrees, and external rotation to 30 degrees.  After repetitive use (three times), additional limitation of motion was noted due to pain but not fatigue, weakness, or lack of endurance as forward flexion to 100 degrees, abduction to 80 degrees, internal rotation to 10 degrees, and external rotation to 20 degrees.  X-rays were taken to rule-our arthritis, which revealed degenerative joint disease of the right shoulder.  The examiner recorded a diagnosis of status post Bankart repair to the right shoulder for chronic recurrent right shoulder dislocations.

As noted above, the Veteran's right shoulder disability is currently assigned a noncompensable rating prior to January 8, 2008, and a 20 percent rating beginning on March 1, 2008 under Diagnostic Code 5201, arm, limitation of motion, which diagnostic code provides a minimum, 20 percent compensable rating for limitation of motion of the arm to shoulder level (e.g., 90 degrees of abduction or flexion), and a higher 30 percent rating (major) for limitation of motion midway between the side and shoulder level.  As shown above, the August 2007 VA examination report reflects forward elevation and abduction were to 150 degrees, which does not even meet the compensable criteria, and the subsequent April 2009 VA examination report reflects the abduction, after repetitive movement, was limited to 80 degrees, which just meets the compensable, 20 percent criteria, and is nowhere near meeting the next higher criteria of limitation of motion midway between the side and shoulder level.  Likewise, the Board notes again that prior to January 8, 2008, the Veteran's right shoulder disability is assigned a noncompensable rating, and for the later period beginning on March 1, 2008, her right shoulder disability is assigned the 20 percent rating under Diagnostic Code 5201.  Therefore, for the reasons explained above, the Board finds that the Veteran's right shoulder disability symptoms do not meet the criteria for higher ratings under Diagnostic Code 5201.

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).

The Board has sympathetically reviewed the medical evidence of record and considered other potentially applicable diagnostic codes.  In light of the nature of the Veteran's right shoulder disability involving recurrent dislocation (at least 13 times) which has been noted as "glenohumeral," and which was diagnosed in the January 2008 operative report as right shoulder recurrent traumatic anterior instability, the Board finds that the Veteran's right shoulder disability is more appropriately evaluated under Diagnostic Code 5202, humerus, other impairment of, which diagnostic code provides a 30 percent disability rating (major) for recurrent dislocation at the scapulohumeral joint.  Furthermore, while the Board acknowledges that instability and recurrent dislocation were not addressed in the August 2007 VA examination report, nevertheless, the Veteran was diagnosed with recurrent dislocation prior to that examination in 2006 and only a few months after that examination in January 2008 when she underwent surgical treatment for her shoulder dislocations.  Therefore, the Board will apply the doctrine of reasonable doubt and extend this 30 percent rating under Diagnostic Code 5202 to the entire period on appeal as the available evidence shows frequent recurrent shoulder dislocation.  The Board notes that the Veteran is not entitled to a higher, 50 to 80 percent rating under this diagnostic code because there is no evidence of fibrous union, nonunion (flail joint), or loss of head of (flail shoulder).

The Board has also considered whether the Veteran would be entitled to an even higher rating under any other diagnostic code.  Diagnostic Code 5200 pertains to ankylosis of the shoulder, which is not shown.  Diagnostic Code 5203, clavicle or scapula, impairment of, provides only a 20 percent maximum rating.  Assigning multiple ratings under Diagnostic Codes 5200 to 5203 would violate the rule against pyramiding, as they all contemplate limitation of motion.  Likewise, although the Board acknowledges that x-rays showed DJD of the right shoulder, assigning a separate rating for traumatic arthritis under Diagnostic Code 5010 would likewise constitute impermissible pyramiding.

The Board has also carefully considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 addressing functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). Of these symptoms, the Board recognizes that the Veteran has complained of pain; however, the Board notes that the 30 percent rating assigned under Diagnostic Code 5202 contemplates objective evidence of painful motion with consideration of guarding of the shoulder in all movements.  

The Board has also considered whether the Veteran would be entitled to a separate, compensable rating for the four surgical scars noted by the April 2009 VA examiner.  The Board notes that the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008 unless the Veteran has requested review under the new criteria.  In the present case, the Veteran has not requested a review under the revised criteria.  

The Board finds that the Veteran's right shoulder post-surgical scars (relating to her January 2008 surgery) are not entitled to separate compensable ratings under the pre-October 23, 2008 scar rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  Diagnostic Code 7800 is not applicable, as it rates disfigurement of the head, face, or neck.  Diagnostic Code 7801 is not applicable as it applies to scars that are deep or cause limited motion, (Note (2) defines a deep scar as one associated with underlying tissue damage), whereas the April 2009 examiner noted that the scars were all superficial and they were not adherent to underlying tissue.  Diagnostic Code 7802 does not apply in that the scar must cover an area or areas of at least 144 square inches to warrant a compensable rating.  In this case, all four are noted as between 1/4 and 1/2 inch long.  Thus, they would have to combine to at least 288 inches in width (144 = 288 x 1/2) to meet the criteria for a compensable evaluation.  There is no suggestion that his scars cover an area in excess of 144 square inches.  Diagnostic Code 7803 applies to superficial and unstable scars, yet the scars at issue are not shown to be unstable.  The scars are not shown to be painful, such that a 10 percent evaluation is not warranted under Diagnostic Code 7804.  Finally, Diagnostic Code 7805 directs the scars to be rated based on limitation of function of the affected part.  As noted above, however, the examiner noted that the Veteran's scars caused no functional impairment or limitation of motion.  

In summary, for the reasons set forth above, the Board finds that the preponderance of evidence is in favor of granting an evaluation of 30 percent disabling for the entire period on appeal under Diagnostic Code 5202, but no more.  Staged ratings have been considered as outlined above.  See Hart, 21 Vet. App. at 510.

Extraschedular Consideration

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for her right shoulder disability and scars on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's right shoulder disability and scars are inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.


ORDER

For the period prior to January 9, 2008, and the period beginning on March 1, 2008, entitlement to a 30 percent disability rating for a right shoulder disability is granted, subject to the laws and regulations controlling the award of monetary benefits.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


